Development of the Community's railways - Certification of train drivers operating locomotives and trains on the railway system in the Community - International rail passengers' rights and obligations (debate)
The next item is the joint debate on:
the recommendation for second reading from the Committee on Transport and Tourism on the Council common position with a view to the adoption of a directive of the European Parliament and of the Council amending Council Directive 91/440/EEC on the development of the Community's railways and Directive 2001/14/EC of the European Parliament and of the Council on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure (05895/2/2006 C6-0309/2006 (Rapporteur: Georg Jarzembowski);
the recommendation for second reading from the Committee on Transport and Tourism on the Council common position with a view to the adoption of a directive of the European Parliament and of the Council on the certification of train drivers operating locomotives and trains on the railway system in the Community (05893/5/2006 C6-0310/2006 (Rapporteur: Gilles Savary);
the recommendation for second reading from the Committee on Transport and Tourism on the Council common position with a view to the adoption of a regulation of the European Parliament and of the Council on international rail passengers' rights and obligations (05892/1/2006 C6-0311/2006 (Rapporteur: Dirk Sterckx).
rapporteur. - (DE) Mr President, Mr Vice-President of the Commission, Madam Secretary of State, speaking as rapporteur for this House, I recommend to it that, tomorrow, the national railway networks should be not only opened up to cross-border passenger trains run by all railway companies, irrespective of their country of origin or of whether they are state-owned or private - which is what the Council envisages - but also that they should be opened up for the purposes of passenger traffic within the country at a later date.
This is the line that this House has been taking ever since 2003. We have always taken the view that the European internal market must be made, once and for all, in the railway sector as well, thus making possible, by way of fair competition among railway companies, more and better-value service for railway travellers.
By way of a concession, Madam Secretary of State, to the Council - which still has its own misgivings about opening up the networks to private passenger traffic at too early a juncture - the committee is now proposing 2017 as the date for networks to be opened up to domestic traffic. It is also the intention that those states that acceded as recently as 1 May 2004 or later should be able to extend this deadline by another five years in order to give their railway companies more time to prepare themselves for the internal market and for the competition that it brings.
We ought really to agree that, for the Member States, ten or fifteen years really ought to be enough to reorganise their railway companies in such a way as to meet demand and the needs of their customers, for the public are entitled to efficient and good-value passenger transport within their own countries as much as anywhere else; after all, without that, the railway sector will be unable to compete against cars and aircraft and thereby have a future.
Apart from a few minor amendments, the Committee on Transport and Tourism agrees with the Council and the Commission that the Member States must be allowed not to open up - or to open up only partially - their networks if their being opened up would endanger regional and local passenger traffic; that is where we agree, for regional and local transport are of vital importance to the public, not least for environmental reasons.
We do not agree, however, Madam President-in-Office, when it comes to the great big package that the Council has come up with in order to further limit the opening up of networks. The committee proposes that the introduction of the 'principal purpose' criterion and the giving of pre-eminence to long-term concessions be rejected. I am very pleased to note from Annex II to the Common Position, that the Portuguese presidency took exactly the same view as Parliament on this, for, if one weighs up the demands of the internal market - which should have become a reality a long time ago - against the special interests of public passenger and regional transport, it becomes apparent that the special rules imposed to secure the latter's position already do enough to restrict the opening up of networks.
The committee did not do as I recommended and do away outright with the mandatory levy on all types of passenger transport to the benefit of public local service providers - which the Council surprised us by inserting - and instead recommended amendments to it.
In the conciliation procedure, Parliament and the Council need, together, to consider to what extent such a mandatory levy is actually justified by the facts of the situation and the system's requirements, or whether, on the other hand, it risks being no more than a pretext for deliberate restrictions on the deregulation of the networks.
The committee also recommends the incorporation of the new rules on transit, the acceptance of the derogations for Malta and Cyprus, and the amended wordings for amending Directive 2001/14/EC in the interests of the more effective planning of high-speed routes.
Through you, Commissioner and Vice-President Barrot, I appeal to the Commission to endorse the substance of this House's proposals, since I see the statements made to the committee by your staff, to the effect that they could see no reason for the networks to be opened up to domestic traffic as well, as going against convictions that the Commission has held for many years.
I would remind you of the celebrated White Paper on the European single market that the Commission published in 1985. It will be evident to anyone who remembers what is in it that the principle has applied ever since that it is not the completion of the internal market, but resistance to it, that needs to be justified, and no such justification has been forthcoming from you.
Finally, let me say that I do not believe that the Presidency of the Council will accept Parliament's proposals in toto, and so I appeal to it to set the conciliation procedure in motion without delay, if at all possible, as soon as February, so that we can get this wrapped up before the German presidency ends in the summer. I believe that this third railway package is what the public and European businesses need, let us work together to get it adopted by the summer.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, it is an honour for me to present to you my report on the certification of train drivers operating locomotives and trains on the railway system in the Community.
I would like firstly to say that this is an exemplary issue, an extremely unusual one, because we are talking about the transposition into Community law of a sectoral social agreement, in this case a prior agreement between the European rail companies and rail employees. All of this is laid down in the texts but, generally speaking, in our certainty, we quite often avoid this agreement between the railwaymen and the bosses of the rail companies, or more generally between the employees and the management, when really we should stop avoiding it when everybody feels affected by a European project and a directive. I am one of those who believe that, in order to create the Europe of the railways that is so essential, the railway workers need to be in favour of that Europe and to have the conviction that, far from starting a kind of economic civil war amongst rail companies, its purpose is to develop the railways.
The text presented is entirely exemplary. I would also say to Mr Jarzembowski, because we have always disagreed on this subject, that simply laying down dates for liberalisation is not sufficient to create a European internal market. This battle of dates is terribly restrictive. In order to create the internal market, we must first ensure that trains are interoperable, which requires considerable funding before anything else. In this regard, it seems to me that the liberalisation train is travelling much faster than the budget train or the interoperability train.
Returning to the directive, it will have little impact on Great Britain because there is only one tunnel entering its territory and it has little in the way of land borders. It will not affect Spain very much because it has a different gauge of rails. It will not affect certain other countries that do not necessarily have direct rail borders with the Union: I am thinking of Finland and Greece. Liberalisation is therefore basically about interoperability, and my report relates to human interoperability, that is to say, the recognition of a train driver's licence throughout the Union's territory.
I would like to thank the Members for doing such remarkable work. I would like to make the following comments with regard to the directive. First of all, we are talking about a licence for the whole of the network and not simply for the international network, since we believe that all train drivers should be able to aspire to move on to international level and that there is little difference between driving a TGV, a high-speed train, within one of the Member States and driving one that crosses the border. I believe that that is absolutely essential.
Next, Parliament's great contribution - which also led to a disagreement with the Council - is that we believe that crew members who carry out safety duties must be taken into account in a subsequent text, and we propose a road map. Lives are regularly saved by crew members who have learnt a number of tasks: the evacuation of trains, the protection of passengers, signalling, the activation of certain alarm circuits. It is entirely legitimate for these qualified people to be recognised and, above all, for us to attempt to harmonise their qualifications in all European countries in order to prevent any of them from being under-qualified. This is a safety issue and not just a social issue.
Parliament has made a proposal on this subject, and we believe that it is very important to do so now: we are dealing with a world in which there is more than one rail company, and, since we are creating a Europe of railways, it is entirely legitimate to lay down rules on compensation that are applicable between rail companies when they exchange staff who they have trained. In other words, when a company spends a lot on training a driver and that driver leaves the company for another company within two years, we need minimum rules to oblige the company taking on that driver to partly repay the company that trained him. Since there is no railways university, training is currently provided by certain companies, principally the historic companies, and companies who are joining the market should not be able to benefit by becoming more competitive at less cost.
Commissioner, I believe that the European Parliament's proposals are right. I am entirely aware of the disagreements that remain with the Council, in particular the ones I have just mentioned regarding the scope. Nevertheless, I believe that Parliament's position is the right one. I would remind you that our fellow Members, from all political groups, voted unanimously in the Committee on Transport and Tourism. We therefore have a strong position, which we will uphold in conciliation, just as we will in relation to the other dossiers, such as that of Mr Jarzembowski. I understand that he is in favour of liberalisation, though I do not understand ...
(The President asked the speaker to conclude)
I simply wished to say 'yes' to liberalisation, provided that it is regulated and that public services are preserved.
rapporteur. - (NL) Mr President, Madam President-in-Office of the Council, Commissioner, the purport of the reports that are here before us is to make European rail more attractive to its users. One of the things that have for years provided the European Union with an enormous boost in this respect is the opening up of the market, which brings more investments to the railways and improves the quality of the services on offer, and it is to this, in fact, that the work related to the resolution on passenger rights relates.
Since the Commission's proposal, much has been done at first reading and also with the Council's common position and the vote in our Committee on Transport and Tourism. I would like to extend warm thanks to the fellow Members who have taken part, more particularly the shadow rapporteurs, for the contribution they have made to this report.
As I see it, we are now drafting a comprehensive and viable set of rights, which provide for liability on the part of railway companies in the case of accidents - I hope that we will never witness one, but if we do, then this should be taken care of in the same way across Europe. These rights also provide for areas including the reception of passengers and compensation in the event of delays or cancellations of train connections; accessibility of trains and stations to people with disabilities; rights and regulations with regard to luggage or larger items such as bicycles or buggies; ticket accessibility, in which connection I should like to urge my fellow MEPs not to get carried away and not to compel railway companies to imperil their viability by adopting heavy and prohibitively expensive ticketing systems that are used by very few people. We should, instead, ensure that tickets are widely accessible and available to people who choose to travel by train. At the same time, information to passengers should be clear and accessible, and a complaints procedure should be in place which everyone is familiar with and which is easily accessible to everyone.
I should like to ask the President of the Council to talk her colleagues into adding one point, namely that the whole system of rights be made very clear to the citizens and train travellers at the stations and on the trains.
I think we have managed to compile a very balanced set of rights. Where we still have differences of opinion with the Council, I hope that we can reach a compromise in conciliation based on sound dialogue.
There is, however, one important difference of opinion between the Council and Parliament: we cannot understand why all these rights will not apply to all railway passengers. If somebody has an accident and sustains an injury, does it matter whether they are on a train that is crossing a national border or not?
Liability must be provided for in a clear and understandable manner to all train passengers within the European Union. Trains or stations should be accessible, whether I wanted to board the train in a wheelchair or whether this train travelled from Hanover to Amsterdam or from Hanover to Berlin.
I should therefore like to ask the Council to abandon its position in this respect and to ensure that all railway passengers have the rights they deserve. After all, every European citizen would then know, wherever they board a train in the European Union, that they would be entitled to a set of basic rights. They would know that, when they board a train, they would be able to enjoy the EU's diversity with peace of mind.
Since it is this diversity of the European Union, as Mrs Merkel stated this morning, that constitutes the soul of Europe, we would like to encourage everyone to get acquainted with this soul of Europe by train, if possible.
President-in-Office of the Council. (DE) Mr President, ladies and gentlemen, on behalf of the Federal Minister, Mr Tiefensee, who is unfortunately unable to be with us due to an important appointment, I would like to express my gratitude for this opportunity to address you all today.
The German Presidency of the Council is just getting under way and already, with the upcoming vote on the proposals for the Third Railway Package, we have before us on the agenda one of the most important dossiers of this six months' Presidency in the field of transport. These three measures will bring us a significant step closer to the complete opening up of the market and thus to the completion of the European railway area, continuing what we began together with the first programmes of measures.
Through the First Railway Package, adopted in 2001, we made it possible for individual rail freight companies to make practical, independent use of neighbouring railway networks in cross-border traffic.
Adopting the Second Railway Package brought us to a further milestone on our journey towards the realisation of a single market in railways in Europe, something which is urgently needed. Thus, on 1 January 2007, the opening up of markets for freight traffic became a reality. This step represents great progress in which the Council and Parliament can take pride in equal measure.
This opening up of markets is made urgently necessary by the tremendous rate at which freight traffic is increasing, but that will hardly be news to you. According to the Commission's estimates, there will be a 45% increase in road freight traffic by 2020, which would mean an extra 1.5 million lorries on the roads. The railways, by contrast, still have great potential available for us to exploit. We therefore urgently need, above all, to get more freight transported by rail.
If the opening up of the markets is to be more than just a date, we need to invigorate the process and put all our energies into ensuring that those obstacles still in place are quickly removed. One part of this is also to ensure that it is also possible, in reality, to employ the staff carrying out freight transport operations - in particular the train drivers - on a cross-border basis without obstacles. Regulations of this nature have been laid down in what is termed the directive on the certification of train drivers, on which a decision is now due.
I see no major differences between the positions of the Council and Parliament in respect of this piece of legislation, although there are a couple of points I would like to make. Firstly, the committee now seeks to ensure - by means of amending Article 1 of the directive - that staff not working as train drivers but performing safety-related tasks are also required to undergo certification. In principle, this approach is correct. The question, however, is to whom it is to apply. The phrase 'other crew members performing safety-related tasks' is so vague that we are at a complete loss to say who exactly it would cover.
In my opinion, it is worth clearing this up before doing anything else. Only then can we decide under what conditions and on what terms a certificate is necessary. The Council's Common Position did take account of this issue. The Common Position stipulates that the European Railway Agency (ERA) should examine whether additional staff should be certified. The ERA can thus help us to work out under what conditions it makes sense to certify staff other than train drivers. We should await the results of the ERA's investigation before we rush to include this item in the directive prematurely.
Secondly, it is proposed in Amendment 23 that, if a train driver moves to a different undertaking, there should be statutory compensation for training costs. There is a consensus between the Council and Parliament on this matter as far as content in concerned. Yet why should we regulate this matter through legislation, when contractual solutions could be much more effective? It is envisaged in the Council's Common Position that management and labour should regulate the transfer of training costs contractually. To that extent there are, in fact, no differences.
I would now like to move on to the second piece of legislation in the Third Railway Package, namely the proposal relating to the rights and obligations of passengers, which aims not only to improve the rights of consumers but also to promote the long-term attractiveness of railway use within the Community. The significance of this proposed regulation for those with mobility disabilities should also be pointed out, as the regulation would make rail travel considerably easier for them.
The Council's Common Position overlaps, in many respects, with what your House is calling for, in, for example, taking up the COTIF/CIV provisions on the liability of railway undertakings for personal injury or damage to baggage and the conclusion of transport contracts.
There are, however, differences, in particular when it comes to the scope of the regulation. By way of deviation from the Common Position, the European Parliament's Committee on Transport and Tourism is calling for the regulation to apply, in principle, to domestic rail traffic. It was, however, particularly difficult to reach agreement on this point in the Council. It is the Presidency's view that the compromise embodied by the Common Position ought therefore not to be jeopardised.
The same applies to the third and final legislative strand of the Third Railway Package, the directive on liberalisation. The Common Position, which we have reached with all the Member States through considerable effort, provides for the opening up of international markets for passenger transport, including cabotage in connection with international journeys, as of 2010, but initially without opening up the national networks. It is very much to be welcomed that your House's Committee on Transport and Tourism agrees with the date of 2010.
On the very difficult topic of opening up the national networks, your House has proposed a new compromise. Although I very much commend such a move, we do have serious doubts about the possibility of reaching agreement on the basis of this compromise proposal. In this regard, the compromise proposal also represents a move away from the step-by-step approach that has characterised the liberalisation so far, and so it is to be feared that many Member States will fail to see the new compromise as a compromise at all.
In the case of the opening up of national rail networks, the question must be asked as to whether we are not asking too much of many of the Member States. In the light of the desired joint approval of all three legislative proposals, we must allow ourselves to ask whether, by pushing for the highest requirements in relation to passenger transport, we are not ruining the much more urgently required solutions for freight transport.
I am aware that it will not be easy to reach agreement on this issue. Europe's passenger rail services must be attractive and reliable. Parliament and the Council therefore need to recognise their joint responsibility and live up to it.
I think I can say that the Third Railway Package is so important to all of us that all of us must surely have an interest in coming to an agreement. The German Presidency of the Council will be pulling out all the stops to make it a success and to realise the integrated rail area that we desperately need. To do so does require bold changes, but it also calls for a sense of proportion and a little patience from time to time. The Council and Parliament have, in the past, often proven their good faith and achieved mutually acceptable compromises from mutually opposing positions.
We are not afraid of searching out a durable compromise through a sensible conciliation process. However, I call on Parliament not to introduce a large number of material amendments and thereby make reaching a consensus an almost impossible task before we begin. I think I have got the message through.
(Applause)
Mr President, ladies and gentlemen, I am delighted with the progress made on this third railways package since March 2004. We are talking about a raft of legislative proposals that are technically and legally rather complex. I would also like specifically to thank Mr Jarzembowski, Mr Savary and Mr Stercx, all three of whom have done wonderful work.
Almost three years after the adoption of the initial proposals by the Commission, Parliament and the Council must reach a compromise on all of the texts, as Mrs Roth has just explained very well.
First of all, I would like to stress that, with one exception, the whole legislative package as proposed by the Commission has been maintained by Parliament and the Council. There is a general philosophy underpinning these proposals that will make it possible to Europeanise the railways. I would add that the new proposal on public service obligations has also made good progress, even though it is not on today's agenda, and I believe that a reading of the third railways package in parallel with this proposal will make it possible to reach an overall compromise at the end of the legislative procedure. Everybody will have to work hard, of course, as you have said, Minister. The Commission is prepared to do so, and your Commissioner will endeavour to play a mediating role.
I would now like to make a few comments on the three reports. I would like firstly to thank Mr Jarzembowski. The Commission is pleased that the Council and Parliament have reached a consensus on the opening up of the market in international services with cabotage, which will take place in 2010, as the Commission proposed.
On the other hand, the opening up of the market in domestic services raises certain problems. In 2004, the Commission was pleased to propose the opening up of the market in international services. On the basis of its analysis, it concluded that the financial and legislative conditions were not in place to justify a broader opening up.
It should be pointed out that the operation of domestic lines, and particularly regional lines in certain European Union countries, is especially problematic and is not yet profitable. It is true, Mr Jarzembowski, that the introduction of more competition in this market is beneficial in terms of increasing the efficiency of operation, but we are forced to achieve it by means of harmonised regulation of public service obligations.
We are not, therefore, in any way opposed to the principle of opening up the market in domestic services, but we believe that, within the framework of this third rail package, there is the risk that a decision would be premature. We would like to assess this issue in the light of a more detailed analysis and we would like to take account of other elements contained in the proposal on public service obligations for which Mr Meijer is rapporteur. That is why we have reservations about the opening up of domestic traffic, Mr Jarzembowski.
On the other hand, I can support a number of Parliament's amendments to other articles of the text, such as the extension to fifteen years of the period in force of framework agreements for the awarding of services in the case of specialised infrastructures. Furthermore, we are in favour of changing the wording of the article on framework agreements, the clarification of the scope of the levy to be paid for the funding of public services as well as the methods laid down for that purpose, and also the replacement of the concept of economic balance with that of profitability for the analysis of the possible impact of cabotage on an existing public service within the framework of an international service. That is what I wished to say about this first proposal on which Mr Jarzembowski has worked so hard.
The second proposal is that of Mr Savary, which I know has been unanimously supported by the committee. As Mr Savary quite rightly pointed out, this proposal makes it possible to implement human interoperability, which is just as important as the interoperability of equipment. You have restored the scope proposed by the Commission at the outset. In an increasingly open rail network, we feel that it is important to ensure that crew members - who, as you have pointed out, are qualified personnel, responsible for the safety of trains, and not only drivers - are properly trained and in an adequate state of health. I have also taken note of Mrs Roth's comments, but I believe that there is a possibility of reaching an agreement.
I would like, Mr Savary, to express a few reservations with regard to certain amendments relating to the funding of training. You have proposed that a rail company employing a train driver whose training has been totally or partially funded by another rail company, which that driver has left voluntarily after less than five years' activity, should repay part of the cost of the training to the company that has provided it. We agree in principle, but it is true that the amendment raises problems, legal problems in particular - is that not the case with a more contractual approach? The Commission is wary about involving itself in an area for which we do not really have any factual data; we are not fully aware of the scale of the problem or the possible options for resolving it. Having expressed that reservation, Mr Savary, we agree with this proposal, which has been backed unanimously within the committee.
I shall now turn to the report by Mr Sterckx on international rail passengers' rights and obligations. The first problem relates to the scope and its extension to domestic services. Mrs Roth has just explained to us that that scope posed certain problems within the Council. I would like to say, however, Mr Sterckx, that I believe that we must accept that it is impossible to distinguish the sections from the different slots, because otherwise users will never know what their rights are, as you have quite rightly pointed out. The Commission will therefore support your amendments and will assist in reaching a compromise with the Council on this point. Furthermore, an approach that leaves more freedom for the Member States for all rail services subject to public service contracts seems logical and should facilitate that compromise.
The other issue is civil liability in the event of accidents. Your desire to establish strict liability for rail companies would bring their liability into line with that of air companies. In that regard, it clearly reflects the Commission's approach, and I can therefore support this ambitious proposal, even though it goes further than the COTIF/CIM regime.
Mr President, Minister, ladies and gentlemen, our services will forward you the Commission's detailed position on each amendment. The Commission will naturally listen carefully to your debate and be at your disposal with regard to any issues that may be raised.
I shall conclude by reiterating what you have said, Minister. I believe that we must all get to work on concluding this third rail package. It would be a real shame to miss this opportunity to re-evaluate Europe's railways. We need the railways so that we can transfer some of the freight to them from the roads. It is essential that this third rail package is not derailed and that it arrives at its destination. I would like to thank you all for the excellent work you have done so far and I promise that I will do everything I can to lead it to a successful conclusion.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to extend a warm welcome to Mrs Roth as President-in-Office of the Council. As the rapporteur and also the Commissioner have already explained, the European licence for train drivers on which we are to vote tomorrow represents an important step towards the opening-up of rail transport throughout Europe. The licence for train drivers forms part of the third railway package, which also includes two other legislative procedures we consider important, namely the one on passenger compensation and the one on the opening-up of cross-border passenger transport from 2010. These three legislative procedures create the essential preconditions for successfully implementing the full liberalisation of rail transport in the EU.
The European licence for train drivers takes on particular importance in the light of the EU-wide opening of freight-transport markets that entered into force at the start of this year. It will save time and money. At present, each of the 27 Member States of the EU has different requirements for which members of train crew require certification and for the means of certification. Up to now, the recognition of the various licences for train drivers has involved a great deal of bureaucracy, but it is to be hoped that the EU-wide standardisation in question will eliminate these problems.
A further advantage of this European licence for train drivers is that it will significantly improve the free movement of railway workers and also improve railway safety.
However, this licence will only be a real success if, in the final reckoning, it also reduces bureaucracy - and we have set the course for this as well. For example, we have been able to avoid bringing in certification for the whole crew, as some had wanted. We shall now have certification of train drivers as a first step, and of crew members performing safety-related tasks as a second - which the Commissioner had not considered a good solution. The European Railway Agency is to decide what form this second step should take on the basis of the experience acquired up to that date. This is our position.
We have also managed to move the date of introduction forward to the end of this year, as prompt introduction will save railway undertakings money. We have had to accept a compromise on the Annexes dealing with the technical aspects - but it is one that makes perfect sense, and so it has our support. I find this very satisfactory.
I should like to thank the rapporteur, Mr Savary, for his constructive cooperation. We shall be supporting this report tomorrow in plenary.
on behalf of the PSE Group. - (PL) Mr President, I represent the Socialist Group in the European Parliament, and our approach to the problem is as follows. As regards Mr Jarzembowski's report, we are very much concerned about railway regeneration and are committed to it. We understand regeneration as making better use of the railways' potential and reaping the benefit of the positive contribution they could make to a European transport system.
We have passengers' interests very much at heart, including the need to make railways accessible to all social groups from both the technical and the economic point of view. Finally, we believe it is very important for railways to be able to provide a wider range of attractive services on the market. One way of achieving this is to allow competition between railways on the international market.
We therefore perceive liberalisation as a means to an end, not as an end in itself. We are in favour of the liberalisation of international services in 2010, and would like to emphasise that international services are at issue, not simply cross-border ones. We can accept the Council's position and its proposal concerning the role of national regulatory bodies and monitoring of the provision of public services. We can also accept all the provisions designed to ensure efficient operation of national passenger service systems.
We tabled an amendment concerning submission, in 2012, of a report assessing the effects of the 2010 liberalisation. Our ideas are in line with those Commissioner Barrot was kind enough to put forward. We expect a lot from that report.
The issue of the possible liberalisation of domestic services gave rise to much debate within the Committee on Transport and Tourism. As a major compromise, we suggest that the possibility of liberalisation in the years 2017-2022 be considered, for the Fifteen and the EU as a whole respectively. The group is divided on this issue. We do believe, however, that it is important to send out the message that Europe is interested in creating a European transport system. We were also delighted to hear from the Minister that the Council is ready to seek a compromise and a way of reaching agreement.
My group also warmly welcomed Commissioner Barrot's stance and his statement that the Commission wishes to be actively involved. As I conclude, I should like to thank the rapporteurs for their efforts. Thank you all.
on behalf of the ALDE Group. - (ES) Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, many years ago we agreed to create a common European area characterised by free movement within its borders of persons, goods, capital and services, and we have unquestionably made progress over the years since then, but we still have a lot to do in order to make what we proposed a reality.
One of the outstanding tasks is precisely the one we are discussing today: opening up passenger services by rail to the common European area. We are talking about a service that affects the citizens directly and we must therefore act prudently in order to prevent the achievement of our objective from creating so much harm that the expected benefits are no longer worthwhile. As in the case of other kinds of liberalisation, we must be careful and patient so that our decisions allow for a sufficient margin to adapt to the changes and do not have a negative effect on any basic public service.
The Group of the Alliance of Liberals and Democrats for Europe is entirely in favour of opening up international services to the market, as the Commission proposed, as did the Council in its common position, but we also want other national services to be liberalised and for that to be included in this amendment of Directive 91/440/EEC that we are debating.
With regard to this last aspect, we know that many people, including our French colleagues and others, fear that free competition may have a negative impact on the provision of the less profitable internal rail services.
We share that concern and therefore, although we are going to vote in general for the Committee on Transport and Tourism's amendments, we are going to vote in favour of Amendment 37 so that in 2012, on the basis of two years of experience in the liberalisation of international services, the Commission will present us with a report analysing, five years in advance, the state of preparation of the opening up of the market in passenger services within the States. We are also going to reject Amendment 18, because it seems to us to be reasonable to be able to limit for a maximum period of up to fifteen years the right of international services to cabotage when that means competing with another previous State concession awarded by means of a transparent and open public procedure.
We are going to argue that the introduction of new international services that represent competition should not affect the economic viability of the current regional and local rail services, and also that rules could be established to be met by both State and international services and which will be intended to compensate for public service obligations.
We also want to encourage private initiative to invest in the development of railways and, to that end, we propose that framework agreements on the award of rail services may last for fifteen years, and more in cases of large investments in specialised infrastructures that present an annual repayment plan that justify that exceptional duration.
I would like to end by thanking the rapporteurs, Mr Jarzembowski, Mr Sterckx and Mr Savary, for the work they have done.
on behalf of the UEN Group. - (LV) Mr President, Mrs Merkel and Mr Barrot, I am extremely pleased that three of my colleagues, with whom I initially had the honour of participating in drafting the third rail package, have very successfully prepared the second reading. I say 'successfully' because, firstly, the package has been preserved and, secondly, because the European Parliament is rigorously keeping to the line that in the future Europe we cannot apply differing standards as between so-called international transport and domestic transport. Passengers in Europe should have the same protection whether they are crossing a state border or not. Thinking about liberalisation in the passenger transport market, we need to be principled. If the European Union internal market exists, then it exists also in internal transport. It cannot be that in the services or goods market sector we say that there is a single internal European Union market, but that here the market is confined within Member States' borders. If I look with the eyes of a citizen of the Baltic States at this third rail package and ask what will change for me as a customer, then the Council's common position would give me the reply that nothing will change. For just as the Baltic is disconnected from the European Union's electricity network, so is it also disconnected from the European Union's international rail transport system. Parliament must therefore be ready to go to the conciliation procedure, thinking of those with special needs, as well as of passengers in western and central Europe, and those in the eastern periphery. In my view, we also need to find some new solution regarding the quality of rail freight transport, but this is a matter for the future. Thank you.
Mr President, Mr Vice-President of the Commission, Madam President-in-Office of the Council, ladies and gentlemen, until now, unrestricted travel through Europe, from Lisbon to Tallinn, from London to Athens, from Paris to Warsaw, has been possible only by road or air. The rail network, on the other hand, resembles a patchwork quilt with 27 patches, and so the railways are being left behind.
The national networks should be opened up. At the same time, the Group of the Greens/European Free Alliance wants to be sure that social and environmental interests are also safeguarded. In addition, we must learn from the mistakes made in the United Kingdom and Estonia, for example, where it was not only the networks that were opened up: the infrastructure was privatised, too. That was a disaster. For this reason, and also based on our experience of the monopoly structures of European electricity companies, we say that an essential requirement should be that the infrastructure remain in the public sector.
Europe cannot be content with the present situation on the railways - and customers certainly cannot. An international European licence for train drivers is nothing short of exotic. Nor is it acceptable that I am promoting the use of French trains on the German network whilst France is closing its network to other providers. Thanks to the European licence for train drivers, it will no longer be necessary to change drivers at the border between Member States.
Passengers' rights should be strengthened in the passenger rail services of all EU Member States, with the possibility of legally enforceable claims for compensation in the event of delays. All trains - including high-speed trains such as the French TGV and the German ICE - should have a multi-purpose compartment to enable the carriage of sports equipment and bicycles on board. Comprehensive information on European rail services and the option of buying tickets to anywhere in Europe should be the rule rather than the exception. Access is to be guaranteed for people with reduced mobility. National railway networks should be opened up for long-distance passenger transport, too, by 2017 at the latest - or 2022 in the case of the new Member States. We shall be making our consent to this conditional upon the following, however: there must be no social dumping or destructive competition.
We know that the opening-up of the networks has meant a substantial increase in rail freight transport, but we also know that those Member States which have shut themselves off have recorded a decrease. There are only five approved railway undertakings in France, and the tonne-kilometres transported in that country fell by 28% between 1999 and 2005. There are more than 700 approved railway undertakings in Germany, and freight transport there increased by 25% in the same period, whilst the figure for the Netherlands was even upwards of 40%. These are real success stories. We want to replicate these positive results in passenger transport, and that is why we want to see networks opened up for European passenger transport, too.
I should like to thank the rapporteurs and my colleagues for their cooperation.
on behalf of the GUE/NGL Group. - (NL) Mr President, long before the European Union entered into existence, we enjoyed good cooperation on the railways, with cross-border, long-distance train services, with people being able to buy direct tickets to far-flung destinations in their own countries and an international time table being available in every country. This good state of affairs is now under threat.
The European rail network is in a state of constant disintegration of a kind currently seen in the USA. Soon, we will be left with only metropolitan district networks and high-speed links between the major cities. On 27 and 28 September 2005, at first reading, this Parliament missed an historic opportunity to retain and strengthen sound European coordination and high-standard services by going too far in its voting and by not going as far as the Commission suggested in the area of protecting passenger rights.
In Amendment 37 on passenger rights, the right for train travellers to be able to purchase integrated railway passes for the entire railway network of the European Union was replaced by a call for voluntary cooperation. This is how railway companies are given the freedom to curtail the sale of tickets for, and information relating to, far-away destinations, and, to an increasing degree, to restrict passenger-friendly offers for travelling abroad.
Last year, three major Member States abolished their Euro Domino Cards that afforded residents of other states better access to their railway networks. InterRail passes for travelling around the whole of Europe, which were mainly popular among young people for getting to know other countries of Europe, are granting less and less access to fast, long-distance trains. The public no longer have any concept of the overall shape of European railways. Since state monopolies have fallen by the wayside, the European railway business is being split up into a number of companies that are competing with each other on the same territory. As a result, years of cooperation have turned this territory into a battleground and cross-border links are being thinned out or discontinued altogether.
The European Union is sitting on the fence as long as it continues to assume that, on the basis of Article 5 of Directive 91/4401, railway companies must be run as trading companies and must, on this basis, seek to reduce costs as their main priority. This is how we drive train travellers away to air travel for medium-long distances.
The more public transport relies on the market, the smaller its chance of survival becomes. Not only the advent of cars and a widely available motorway network, but also tax exemption for aircraft fuel and the advent of price-cutting airlines has meant that rail transport is considered expensive in relative terms.
In order to survive, rail must be made appealing to younger generations. If that generation starts to experience the car and aviation as normal and considers the train as an inaccessible museum piece, railway will only become more loss-making and will need to reduce their costs even more. Those who expect that the position of railway is reinforced by inflicting the same mechanisms of competition on it as on air and road travel will end up catching a cold. This development is as detrimental to passengers and railway staff as it is to the protection of our environment.
I am aware that for many years, Mr Jarzembowski has been fighting for more market and for more competitive companies being admitted more quickly to the rail network, not only in cross-border freight transport, but also in domestic passenger transport. He claimed that, if his wishes were not met in the first railway package in 2001, he would continue to fight in order to get what he wants eventually in the third package. My group has never supported him in this.
In Amendment 35, my group has suggested not to go along with Mr Jarzembowski's liberalisation report and, in the event of it being adopted, to at least enable the Member States to restrict competition. This can be done by adopting Amendments 33, 34 and 36, which have been drafted with that in mind. With regard to the Sterckx report, we support the wishes of the European consumer organisation in our Amendments 70 to 73.
Finally, only the Savary report, which makes it possible for train drivers to cross borders more easily and work under technically different circumstances, is a valuable contribution to the integration of European rail.
on behalf of the IND/DEM Group. - Mr President, all this week we have been told that this is a bright new dawn, with Parliament having a new President and Members. However, as this report demonstrates, we still have 'leaves on the line'.
At the first reading in 2005, Mr Sterckx said that we must not tinker with international agreements that are already satisfactory. I would therefore remind him that the COTIF Convention is a practical agreement between 42 individual nations, including many non-EU nations, to facilitate railway travel between them, yet today Mr Sterckx wants this agreement to be derailed. He is lingering under the impression that neither Member States nor domestic rail companies are capable of establishing codes of passenger rights on their own. That is certainly not true in the UK.
Mr Sterckx says this is really about consumer rights, yet it is conceded that more regulation means higher fares. Why do my countrymen need EU regulations when they get higher fares? But Mr Sterckx has not drawn up a report about consumer rights. It is about EU control. The rapporteur says there is no point in drawing up regulations which only apply to the 5% of rail passengers who use international services, so why are we doing this? There is a lot of EU regulation which will not affect the vast majority of people with no cross-border interests, but which at the same time damages the ability to provide domestic services. In the EU, Mr Sterckx, the cross-border distinction is irrelevant, and until the EU gravy train finally hits the buffers, it is all unstoppable. Behind all this week's self-congratulation, that remains the real truth.
Mr President, ladies and gentlemen, this speech celebrates the end of the well-known discrimination against those who used to be Non-attached Members. It is also the first speech on behalf of the new Identity, Tradition and Sovereignty Group regarding a tabled report. I shall therefore take this opportunity to point out that several million European citizens are at last no longer just half-represented, and that should be a source of satisfaction to those who claim to be fully democratic and who perhaps, in many EU countries, at least until the fall of the Berlin Wall, were and perhaps still are proud to share their responsibilities, ideals and so on with the Communist International.
Anyway, to return to the subject of our debate on the development of the Community's railways, we are against liberalisation, not least in view of all the dreadful experiences that have resulted from liberalisation in a number of countries. We cannot therefore support the proposals of the rapporteur, Mr Jarzembowski, on those aspects.
We consider the reciprocity clause to be essential; otherwise liberalisation will not correspond at all to the kind of free competition that ought to favour the consumer. On the subject of passengers' rights and obligations, our ideas substantially coincide with those of Mr Sterckx: we agree with extending the scope of the regulation on passenger rights to include domestic transport. I am thinking, for example, of how much we need it in my own country, not least because we believe that passengers should not be placed in different categories just because of the rail company they use. Passengers' dignity and rights should be guaranteed by all services, public or private, that operate within Union territory, and we therefore consider the temporary exemptions provided for in Amendment 22 to be more than sufficient in that respect.
Although the definition of a person with reduced mobility is as broad as it is vague, so much so that it will include several million passengers per day, we agree entirely that rolling stock and stations need to be adapted. Assistance on board trains is also necessary, perhaps by allowing an accompanying person to travel free of charge, and we are therefore in favour of Amendments 47 and 66.
On the other hand, we are against a number of amendments. In particular, we do not think it should be made compulsory to have a special compartment for transporting bicycles and sports equipment on every train, especially without any further specification. We therefore cannot support Amendments 26, 58, 59 or 69.
Lastly, on the subject of licences for rail crews, our group agrees with the approach favouring certification for train drivers, but we are somewhat sceptical about whether it is appropriate to license other crew members as well, as happens in the case of other forms of transport.
Mr President, opening up the rail market to competition is all well and good and, indeed, necessary. However, if you do not have a sufficient rail infrastructure, it is really a secondary consideration.
In my constituency of Northern Ireland, we benefited from essential improvements on the north-south rail connection from Larne through to the border with the Irish Republic and on to Dublin. That has been done as part of the trans-European network. However, the other key limb of our infrastructure is languishing in neglect and resulting decline, namely the link from Belfast to our second city, Londonderry. This is something which I discussed with the Commissioner when he visited Northern Ireland some time ago. This north-west route, particularly north of Ballymena, has had minimum investment, and mooted expenditure of GBP 10.5 million will not address the essential need for infrastructure improvements but merely arrest further deterioration, leaving us with a network incapable of carrying the necessary fast trains. What is urgently needed is the inclusion of this north-west line into the TENs programme, followed by the investment and upgrade which could result. It is for this that I appeal to the Commission.
A rail bridge across the River Foyle would open up the opportunity of a link into Donegal and thereby provide a truly transnational link. This north-west line must not only be saved but also radically improved and, through TENs, the EU can make a worthwhile contribution.
Finally, on the Savary report, I must say that it seeks to place far too much regulatory burden on the rail industry. It will provide a tier of EU regulation on top of already adequate national regulation, while providing no benefit, as I see it, to the rail sector or to its users.
(DE) Mr President, Angela Merkel, the German Chancellor and President of the Council, gave a brilliant speech in the House this morning. She showed us in simplified terms that the EU is not a straightforward issue, but it is one that is worth fighting for.
We can confirm both of these aspects specifically in the context of this afternoon's topic. Raising awareness of our work among the people at home is no simple matter. They often feel it does not affect them. Europe is so far away, they say, and this prejudice grows when politicians here join in.
It is a prejudice, however, and therefore incorrect. In recent days and weeks, large numbers of interested parties and lobbyists have been contacting me and many of my fellow Members repeatedly on this very subject - and are continuing to do so. The railways have spelt out to us what they want and need, and what they do not want and do not need. They have shown that Europe does affect them. Large numbers of consumer representatives have approached us and said what, in their eyes, the public expects and needs. They, too, feel that Europe affects them. In addition, very large numbers of workers' and employers' organisations have approached us repeatedly in recent weeks and months; showing that Europe affects their clientele.
Admittedly, all these solicitations have involved widely differing concerns, and this leads to another fundamental problem for our European community. Trying to reduce everything to a common denominator will complicate things greatly and dilute the matter, and the result will be neither fish nor fowl.
Besides - and this concerns a third element of European legislation - our processes take a very long time. We know that our railway package, too, will have to go to conciliation. It will be no easy task to reach agreement there with the Council, and long transitional periods in a number of cases will ultimately mean that it takes even longer.
We should not be discouraged by this, however. The Sterckx report on passengers' rights is worth fighting for. We mean to, and shall, succeed in laying down a single legislative text for all passenger services in the EU. We want financial compensation rather than just fine words. We also want rights for passengers with disabilities and passengers with reduced mobility. In this connection, it is important to me that we also see the case of mothers or fathers travelling alone with several young children as a problematic area and offer them help. It is important to us all, however, that we ultimately achieve a good result, and that European citizens then see that Europe does affect them, and that it is something worth fighting for.
(NL) Mr President, I should like to start by thanking the Members of this House who have contributed from afar or from close by to the result we are discussing today. As you know, we will take this matter further, and will probably set the conciliation procedure in motion, which will involve quite a bit of work.
Turning to the Sterckx report, I should like to repeat what I said at first reading, namely that we managed to reach a consensus across the party-political divides about the key issues concerning passenger rights. It may be possible to bridge the chasm that separates us from the Council, which wishes to restrict these rights to international passenger travel by putting in place transitional measures for situations where public service contracts already provide for these passenger rights.
At the same time, we must make sure that these exceptions are very clearly defined and thus prevent this regulation from becoming an empty shell.
Opinions are clearly divided over the Jarzembowski report, not only between the groups, but also within them, since the situation within the railway market and the potential implications of liberalising the national railway market make for very different opinions from one country to the next. I deeply regret - and this is my personal view - the fact that most of my fellow Members, not least in the Committee on Transport and Tourism, have voted in favour of liberalising national passenger transport. This is something that has not actually been requested by the sector, something the implications of which have not been properly looked into and something that the Commission, the Council, the trade unions, the consumer organisations, and the Association of European railway companies do not want to see approved today.
I have to tell Mr Sterckx that this is especially the case because we have failed to dispel, in a legally reliable manner, the fear that liberalisation will eat away at the public services in our Member States or render them unaffordable, for the simple reason that new competitors will obviously only be interested in the few profitable lines within the railway market, which will result in a considerable economic loss for the public service provider who will need to attract new sources of income in order to maintain the minor non-profitable lines, or else will be forced to cut these down.
It would have been preferable, as the Commissioner already said, to look at the issue of liberalisation in combination with the Meijer report, so that clear and uniform procedures could be put in place which would allow Member States or regions to offer sections of the network to one particular company in the framework of public service provision contracts.
To vote on liberalisation at this stage, without putting arrangements in place in this area first, is to put the cart before the horse, and this will not work. Moreover, as I have already said several times, I do not think that the liberalisation of the market is in itself a panacea to get more people to use rail. In Belgium, for example, the number of train travellers has rocketed in recent years - last year by 6.6% - not because of liberalisation, but as a result of investment in new and comfortable rolling stock and of the adoption of an attractive pricing policy.
(DA) Mr President, Madam President-in-Office of the Council, Commissioner, as my group's rapporteur for the directive on the certification of train drivers, I wish sincerely to support the approach set out by Mr Savary. For much of the way, the Council has, of course, agreed with Parliament's approach from first reading, so there remain only a few outstanding points on which we can disagree. The fact is that a common framework for the training of drivers is a logical consequence of the forms of liberalisation already adopted. The big debate has been about who is to be covered by the Directive on the certification of train drivers. Is it to be exclusively train drivers, or other staff too? My group is satisfied with the outcome now before us. A proper balance has been found whereby train drivers and other staff with a direct involvement in safety are covered. We also think it important for train drivers to be able to have access to data on themselves. It is a simple issue of legal certainty, and we attach importance to the proposal that training costs should be refunded if the driver changes jobs shortly after being trained. The fact is that the training is expensive, and we must not create a system in which a number of train companies can freewheel and systematically avoid paying training costs by recruiting newly trained staff from other companies. I very much hope that, tomorrow, there will be a large enough majority here in Parliament in favour of the Jarzembowski report's proposal on the liberalisation of passenger transport.
Liberalisation is necessary, and not just of the 5% of passenger transport that crosses borders but also of national passenger transport. It is necessary if trains in the EU are to be able to deliver a sufficiently competitive alternative to other forms of transport and, in so doing, provide more environmentally friendly and energy-saving transport. What happens when liberalisation takes place and free competition is brought about? The passenger is put first, of course. Punctual trains and good comfortable transport become main objectives and, instead of just being the stuff of slogans and advertisements, become integral to the self-image of the entire train company, which recognises that without customers there is no business. Passenger rights must apply not only to cross-border, but also to national, transport. Mr Sterckx has clearly shown that there is no sense in distinguishing between passenger rights in relation to, respectively, national and international transport. In Denmark, train companies have taken the lead and have already adopted the proposals on passenger rights in the event of delays that we in Parliament have put forward - something, then, that obviously can be done.
(PL) Mr President, in view of the time available I shall only refer to one issue. The development of Community railways and decisions on railway infrastructure capacity and levies must be governed by the definition of the function of and the demand for the services concerned. All of this is determined by the economy and the passengers. Development of the railways should also involve cooperation with other forms of transport. Such an approach could set the scene for private capital investment and for the European and national subsidies required for long-term investment guaranteeing the development of the railways.
It is appropriate to give priority to subsidising investment in high-speed passenger trains, but the development of freight transport is equally important. Investment is needed to improve border junctions as part of the effort to create a common market and develop trade beyond our Eastern borders.
Countries like Poland have unused broad gauge track. Dry container ports could be created at the end of these lines. This would relieve the pressure on the inadequate road network and be beneficial to the environment. I believe that the ideas contained in Mr Jarzembowski's report will contribute to the process of liberalisation of rail transport and further development in Europe.
(FR) Mr President, as you know, for we Greens it is essential that we implement a genuine European transport policy leading to a modal transfer from the roads to rail. Road traffic creates 25% of greenhouse gas emissions, and this is therefore a significant challenge.
We should be asking ourselves the following question: is opening up to competition, specifically in passenger transport by rail, going to respond to that challenge? On the contrary, I believe that the proposals contained in the Jarzembowski report are in danger of leading to a deterioration of the service for users. Fares, ticketing, information on timetables, management of connections: how are users going to know how to make the most of the different services offered by the rail companies? We can expect the less profitable lines, which play a fundamental role in terms of social and territorial cohesion, to be abandoned. We can also expect increased pressure on the working conditions of railway personnel, as is happening in the case of low-cost airlines in the aviation sector, and fierce competition for the most profitable slots, without this having any effect on the final number of passengers transported.
In order to strengthen the railways, we need a genuine European commitment to funding the modernisation of infrastructures, the obsolete nature of which is a major obstacle to their development. We also need to overcome the obstacles to interoperability and to adopt - and this is crucial - a tax system which genuinely penalises the most polluting forms of transport, such as a tax on kerosene or the internalisation of environmental costs for road transport.
Liberalisation is by no means the only way to Europeanise transport policies.
(CS) Ladies and gentlemen, we have now reached the debate on the second reading of the third package of measures dealing with the railways. The composition of the package has been controversial from the outset, a view shared by the social partners and not restricted just to MEPs from the Left.
We have clearly stated on several occasions that the failure to carry out an assessment of the second rail package is a breach of the conditions under which Parliament, jointly with the Commission, adopted it. Rational debate has been cast aside in this discussion. Without mentioning the state of the infrastructure and the rolling stock, or the implementation of measures under the Commissioner for Transport's agreement with the Community of European Railways, we are discussing today the highly controversial report by Mr Jarzembowsky on opening up the market for rail transport.
Let me get straight to the point: the Commission and the Council are trying to extend the deadlines in this report or to make them flexible. In view of this fundamental discrepancy, the members of the Confederal Group of the European United Left/Nordic Green Left will once again vote against the report. Above all, there are some dangerous amendments that serve to exacerbate the situation. On the other hand, we endorse the outstanding reports by Mr Savary and Mr Sterkcx, whom I wish to congratulate, as they take account of the practical situation, along with the demands of the unions and of the pragmatic senior executives.
I wish to reiterate the point that some amendments may make the situation considerably worse. I believe that the outcome of the vote on this package will reflect similar concerns on the part of the new Member States. This, among other things, is about making use of transitional periods, and about specifying the conditions of passenger transport services.
I hope that we can soon clarify the problems of the rail freight annex to the Convention Concerning International Carriage by Rail (COTIF), and that we achieve this mainly on the basis of an agreement between the Member States that have ratified it. The current state of affairs is unsatisfactory.
Perhaps just one further remark; the wording adopted in the Stercx report comes across as an attempt to impose penalties in the event of trains being delayed. Personally, rather than penalties, I would like to see attempts to comply with a contract of carriage along the lines of the Swiss model, the basis of which is transporting goods and passengers to their destination. Along with a number of other Members, I shall vote on the amendments with this objective in mind. Whatever the outcome, I believe that we will be returning again to this issue in the future.
(NL) Mr President, in recent months, opinion on the subject of the third railway package has turned out to be anything but unanimous - in the Council and this House at any rate. I can understand the Council's cautious attitude, given the differences among Member States and the division of powers within Europe, and can, to a large extent, identify with it. This does not, though, alter the fact that the Council has not opted for the best solution all round with the future in mind.
The Sterckx and Savary reports definitely have a hand in this, which cannot be said for the Jarzembowski report, in which, as I see it, the balance which the Council had struck between the future market opening and the existing situation, has been broken.
As a result of the amendments in this report, a situation has been created in which for all passenger transport, even though it is phased in time, services can be offered in different ways at the same time. This can result in profitable lines being cherry-picked at the expense of less profitable ones, a lower quality of service provision and possible safety risks. By giving Member States the choice between different competition models, the said drawbacks can be avoided. On behalf of my group, I have tabled two amendments to that effect.
Since, moreover, it is important for existing agreements on time-limited rail services to be respected, Amendment 18 is, in my view, uncalled for.
I hope, although I have my doubts about the likelihood of it, that we will reach the right decision tomorrow.
(DE) Mr President, Commissioner, Madam President-in-Office of the Council, the railway package is an interesting trilogy, and all trilogies contain an element of drama. Anyone who knows Mr Jarzembowski will know that he always likes to make sure his proposals are not boring.
The first two proposals attracted a very broad consensus in this House. I consider it a very good thing that we are talking about the liberalisation of the railways and are discussing the accompanying measures early on. It would be a shame to make the same mistake as we did with road transport, for example - namely liberalising first and only then looking at where further regulation may be needed.
This also applies to the European licence for train drivers, in my opinion. It goes without saying that there should be equivalence of training throughout Europe, including for the staff directly entrusted with safety-related tasks. We can hardly develop a European railway network when requirements for train drivers and criteria differ from country to country. Mr Savary has largely reflected Parliament's opinion on this, and I should like to thank him for his report.
The same goes for passengers' rights. Simply put, it would even be sufficient to say that rail transport should be punctual and of high quality. In many countries, people would be pleased just to see these two requirements met. Yet we have gone even further. My concern is that we are perhaps setting the bar a little too high. Whilst service quality and passenger rights should of course be respected, we should not set our sights too high, when we already know the kind of difficulties the fulfilment of all these requirements entails in international transport, in particular. In international transport, too, the same rules should apply. As the Commissioner has already said, it is unacceptable that passengers' rights suddenly change when they cross the border from one country to another. The proposals regarding people with reduced mobility are particularly good.
I should like to remind the House, however, that the package originally contained a fourth proposal, which has been lost along the way. We must not forget that a certain level of quality is to be ensured for freight transport, too. The fact that we have introduced sanctions for this kind of transport must not result in its being neglected across the board for fear of sanctions being introduced in other fields, too.
On the subject of the liberalisation of the market, it goes without saying that international transport, too, must be liberalised. The same criteria must apply in Paris, Brussels and Cologne. The issue of domestic operation now arises. I hail from a small country, Belgium, where we have missed the boat on this to a certain extent, as the major lines are cross-border, for example the Aachen-Brussels line and the line running from Brussels to Antwerp and continuing on to the Netherlands. One question remains with regard to the small countries, however - as Mr Jarzembowski, too, knows - and that is who is willing and able to pay for these services and how can they be organised? This question must be dealt with alongside the present package. This can be done within the framework of the Meijer report, before we express our opinion on this subject in general. In addition, I support the Commissioner's suggestion that we include the Meijer report in the overall package with this proposal by Mr Jarzembowski.
(DE) Mr President, Madam President-in-Office of the Council, Commissioner, it is hard to imagine a mode of transport that is in such urgent need of political support as the railways. The third railway package brings us a little further forward. There is nothing controversial about the Savary and Sterckx reports, and I should like to thank the rapporteurs.
Not only train drivers, but other staff, too, must be covered. We should not concern ourselves exclusively with passengers on cross-border services, but with passengers in general. The controversial issue is - as it always has been - how to deal with market opening. Both we and the Council have traditionally made heavy weather of this issue. This has a good deal to do with national safeguard mechanisms, but it also has to do with fears. These positions must of course be respected, but they do not help us achieve a result.
We could of course disregard the liberalisation of rail transport if it were not for the fact that - as has been pointed out several times - other transport sectors have been liberalised without regard for the social or environmental costs in recent years, with disastrous consequences. Tremendous growth in road and air traffic has been recorded for the 1995-2004 period, whilst the railways have been lagging behind and stagnating.
The future looks even more bleak. By 2020, the volume of freight transport will have increased by 50%, and that of passenger transport by 35%, yet the various modes of transport will not benefit equally from the expected 35% increase in passenger transport. The increase will be 108% for the aeroplane, 36% for the car, and just 19% for the railways. These are the Commission's projections. No one can seriously be happy about these figures.
It may well be that increases in passenger numbers are already being seen at national level; but we have to look at the overall picture. The realisation that it takes one person a 17 000 km rail journey to release a tonne of CO2 pollution into the atmosphere, but a journey of just 3 000 km by air, does lead one to reconsider one's position on the opening of rail markets.
What we are discussing today is not the Meijer report, as that will have its turn soon, nor the ports package, but instead - for reasons of energy and environmental policy - we are discussing market opening. I would say to Mrs Roth, on the subject of exacting requirements, that 2017/2022 is hardly a sledgehammer approach, but a very gentle one, one that also takes the smaller Member States into consideration. Both the Council and Parliament have incorporated safeguard mechanisms for the smaller Member States. These countries obviously need special protection and consideration.
I shall repeat that, if the railways are to have a real chance, we must permit a measure of market opening in this field. I look forward to the conciliation procedure and hope that the Council Presidency will be very active and willing to compromise, and will bring the matter to a successful conclusion.
(IT) Mr President, ladies and gentlemen, the distinction between international transport, and transport between Member States and national transport dates back to 1956, specifically to Article 70 of the Treaty establishing the European Coal and Steel Community, in other words the first piece of European transport legislation.
It seems quite obvious to me that cross-border transport should have been prudently entrusted to the European institution when the internal market in transport began to be created, but it is just as obvious that the false distinction between international and domestic transport should subsequently have been abandoned for road, sea and air transport, for cabotage, and finally, on 1 January this year, for rail freight transport.
Why then, Mrs Roth, should this distinction persist just for this last enclave of premodernity: rail passenger traffic? Why, Mr Barrot, make so much effort to liberalise 5% of the rail passenger market within three years, by 2010? Why prevent the beneficial effects of competition from helping the remaining 95% of the rail market to regain its competitiveness compared with road and air, without which we will not find a solution to any of the problems facing us? Why enable only 5% of passengers to enjoy at last the obvious protection that all consumers deserve, particularly those with disabilities, when we have already extended it to all air passengers?
Do you not think that a ten-year transition period for everyone, or even 15 for the new Member States, is enough to allow even the shakiest of national monopolies - which are today defending their exclusive internal markets - to get ready to face up to competition? After all, competition cannot be destructive, because the market is already declining and only competition can help to expand the market for everyone.
In short, ladies and gentlemen, are we really incapable of giving up an attitude that was effective 50 years ago but today, frankly, is endangering our whole strategy?
President-in-Office of the Council. (DE) Mr President, honourable Members, I would like to thank you for your very open and interesting comments on the railway package. They show how important the railways are in transport, and how they must become still more important. Parliament is very united in this, and that strengthens the Commission, the Council and us all.
I firmly believe that the differences between the 27 countries must be taken into consideration, including when it comes to their enthusiasm for opening up access to the market. If we show sound judgment and enthusiasm in accepting the requirements of the individual countries while at the same time providing options for regulation and deregulation, then we will achieve greater acceptance. In many Member States, there is a legitimate fear that the opening up of the market in national passenger transport will result in certain companies simply taking over the market. That is one of the viewpoints that result in the topic of market opening not being approached very energetically, as you made clear in your report, Mr Jarzembowski.
I would like to thank the rapporteurs and those who took part in the discussions for their commitment to transport policy, and in particular to the railways. I am sure we will meet again at the next opportunity, in order to search out compromises.
The debate is suspended. It will resume at 9 p.m.